DETAILED ACTION
This action is pursuant to the claims filed on 04/30/2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021, 08/27/2019, and 04/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 4, 10, and 13 are objected to because of the following informalities:  
Claim 1 line 18, “the first region” should read “the at least one first region” to maintain consistent terminology.  Appropriate correction is required.
Claim 1 final line, “a part of the opening” should read “a part of the at least one opening” to maintain consistent terminology.
Claim 4, “the first region” should read “the at least one first region” to maintain consistent terminology.  
Claim 10, “the first region” should read “the at least one first region” to maintain consistent terminology.  
Claim 13, “the electrode” should read “the at least one electrode” to maintain consistent terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in response to the lack of existing water or humidity" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read "in response to a lack of existing water or humidity". Claims 2-18 inherit this deficiency. 
Claim 14 recites the limitation “notifying the replacement of the pad structure” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read "notifying a replacement of the pad structure ". Claim 15 inherits this deficiency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 19 recites the limitation “a pad structure coupled with the housing, and attached to a user’s body”. This limitation positively recites a user’s body and therefore claims a human organism. For examination purposes, this limitation will be interpreted to read “a pad structure coupled with the housing, and configured to be attached to a user’s body”. Claim 20 inherits this deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Perez (U.S. PGPub No. 2018/0000347).
Regarding claim 19, Perez teaches An electronic device (Figs 55A-D and 55K-L EDP device 5510) comprising: a housing including at least one electronic component (Fig 55a, housing 5535 and [0640]); and a pad structure coupled with the housing ([0645-0646] and Fig 55d, 55k, and 55L; pad structure 5565 of Fig 55k-L is attached to EPD device 5510 of Figs 55a-d), and attached to a user's body ([0646] adhesive layers 5567 and 5568 are described as skin contacting adhesives (i.e., the device is capable of being attached to a user’s body)), wherein the pad structure comprises: a first adhesive material (Fig 55L, hydrogel adhesive 5567) having an adhesive strength at which the electronic device holds attachment in response to lack of existing water or humidity ([0648], hydrogel has greater adhesive strength when water/humidity is not present), and a second adhesive material abutting the first adhesive material (Fig 55L, adhesive 5568) and having an adhesive strength at which the electronic device holds the attachment in response to existing water or humidity ([0648] adhesive strength of adhesive 5568 is unchanged in water).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (U.S. PGPub No. 2018/0000347), in view of Quinlan (U.S. PGPub No. 2016/0242654), and in further view of Faarbaek (U.S. PGPub No. 2008/0275327).
Regarding claim 1, Perez teaches An electronic device (Figs 55A-D and 55K-L EDP device 5510) comprising: a housing including a first housing surface facing a first direction (Fig 55a, housing 5535 and [0640]); at least one electronic component positioned within the housing ([0640]); at least one electrode exposed through the first housing surface and electrically coupled with the electronic component ([0645] and Fig 55D, electrode interpreted as electrode contact 5519 and corresponding snap assembly 5571 of EDP device as disclosed in Fig 55L); and a pad structure coupled with the housing ([0645-0646] and Fig 55d, 55k, and 55L; pad structure 5565 of Fig 55k-L is attached to EPD device 5510 of Figs 55a-d), wherein the pad structure comprises: a second adhesive layer (Fig 55K-L, surfaces of hydrogel 5567 and secondary adhesive 5568) which includes a third adhesive surface facing the second adhesive surface (Fig 55L, upper surfaces of 5567 and 5568), and a fourth adhesive surface of an opposite direction to the third adhesive surface (Fig 55L, bottom surfaces of 5567 and 5568), the second adhesive layer comprising: at least one first region (Fig 55L region of surface area of hydrogel 5567) which includes a first adhesive material having a first adhesive strength in response to existing water or humidity ([0568] hydrogel has first adhesive strength in presence of water/humidity), and having a second adhesive strength greater than the first adhesive strength in response to the lack of existing water or humidity ([0648], hydrogel has greater adhesive strength when water/humidity is not present), and at least one second region which abuts the first region (Fig 55L region of surface area of secondary acrylic adhesive 5568), which includes a second adhesive material having a third adhesive strength in response to the lack of existing water or humidity ([0648])), and having a fourth adhesive strength in response to existing water or humidity ([0648] adhesive strength of adhesive 5568 is unchanged in water); a substrate layer (Fig 55L, PET 5572, double sided tape 5573, and carbon loaded vinyl layer 5574 define a substrate) in contact with the second adhesive layer (See Fig 55L), and positioned therebetween (see Fig 55L, substrate between upper surface of pad assembly 5565 and second adhesive layer 5567/5568); at least one opening formed through at least a part of the pad structure (Fig 55L, secondary adhesive 5568 has openings); and an electrolyte in contact with the at least one electrode and filling at least a part of the opening (Fig 55L, hydrogel 5567 filling the opening and in electrical contact with electrodes 5519 of Fig 55d; examiner notes the an electrical contact between the electrode and electrolyte reads upon the claimed language of ‘in contact’ based on the broadest reasonable interpretation of the claim).
Perez fails to teach a first adhesive layer which includes a first adhesive surface attached to at least a part of the first housing surface and a second adhesive surface of an opposite direction to the first adhesive surface; wherein the substrate layer is in contact with the first adhesive layer and positioned therebetween.
In related prior art, Quinlan teaches a similar electronic device comprising a housing coupled with a pad structure (Fig 6, flexible strip assembly 105 with electronics and replaceable electrode strip 150) wherein the pad structure comprises a first adhesive layer (Fig 7a-b and [0085], patch adhesion layer) which includes a first adhesive surface attached to at least a part of the first housing surface (Fig 7a-b, adhesive surface 722 configured to adhere  and a second adhesive surface of an opposite direction to the first adhesive surface (Fig 7a-b, adhesive surface 726). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Polyethylene Terephthalate layer of Perez in view of Quinlan to incorporate a first double-sided adhesive layer on an upper surface of the substrate including a first adhesive surface attached to the housing and a second adhesive surface of an opposite direction to the first adhesive surface such that the substrate layer contacts the first and second adhesive layers. Doing so would have been obvious to one of ordinary skill in the art as the use of double sided adhesives is a well-known connection mechanism in the art to connect one component to another to yield predictable results (Quinlan, Fig 7a-b and [0085]).
Perez fails to teach wherein the second region has a fourth adhesive strength being greater than the third adhesive strength in response to existing water or humidity.
In related prior art, Farrbaek teaches a similar device comprising a similar adhesive material having a third adhesive strength in response to the lack of existing water or humidity ([0105] describing adhesiveness in dry conditions), and having a fourth adhesive strength greater than the third adhesive strength in response to existing water or humidity 
Regarding claim 5, in view of the combination of claim 1 above, Perez further teaches wherein the at least one first region comprises a plurality of first regions (Fig 55L, first region of hydrogel 5567 has two regions), and the at least one second region comprises a plurality of second regions forming a repeated pattern with the plurality of first regions (Fig 55L, second region of adhesive 5568 has two regions that form a repeated pattern with the hydrogel regions 5567).
Regarding claim 6, in view of the combination of claim 1 above, Perez further teaches wherein the electronic component comprises an electronic circuit providing electrocardiogram (ECG) data ([0573]).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek as applied to claim 1, and in further view of Menon (U.S. PGPub No. 2007/0032719).
Regarding claim 2, the Perez/Quinlan/Faarbaek combination teaches the device of claim 1.
Perez is silent to the first adhesive material comprising at least one of acrylic-based, silicon-based, rubber-based, urethane-based, and/or hydro-colloid-based adhesive agents.
In related prior art, Menon teaches a similar electronic device (see Figs 1-3) wherein a similar hydrogel adhesive is disclosed as an acrylic based pressure sensitive adhesive ([0101]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first adhesive material of Perez in view of Quinlan, Faarbaek, and Menon to incorporate the first adhesive material having an acrylic-based adhesive agent to arrive at the device of claim 2. Doing so would be a simple substitution of one well-known conductive hydrogel adhesive (Perez [0646] hydrogel conductive adhesive 5567) for .
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, in view of Faarbaek, in view of Menon as applied to claim 2, and in further view of Young (KR 101819679, translation provided).
Regarding claim 3, in view of the combination of claim 2 above, 
Perez fails to teach wherein the second adhesive material comprises a polydopamine-based adhesive agent.
In related prior art, Young teaches a similar electronic device and discloses that polydopamine is an adhesive that is water-tight or repellent and is capable of use in the presence of liquid ([0088] of translation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive material of Perez in view of Quinlan, Faarbaek, Menon, and Young to incorporate a polydopamine based adhesive agent into the second adhesive material to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing the adhesive agent that is known to have excellent adhesion to almost all surfaces regardless of the surface property and is water-tight or water-repellent ([0088-0089]).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, in view of Faarbaek, in view of Holzhacker (U.S. Patent No. 9,220,431).
Regarding claim 4, in view of the combination of claim 1 above, Perez further teaches wherein the first region comprises a structure which defines a plurality of openings forming the 
Perez fails to teach wherein the first region comprises a lattice structure.
In related prior art, Holzhacker teaches a similar electronic device (see device of Fig 7) wherein a similar first region comprises a lattice structure (Fig 6 mesh 54c) which defines a plurality of openings forming the at least one second region (Fig 6 adhesive 54b extends through lattice structure of mesh 54c; Col 7 lns 40-63). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first region of Perez in view of Quinlan, Faarbaek, and Holzhacker to incorporate the lattice structure of the first region to arrive at the device of claim 4. It has been held that the particular configuration (shape) of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case the applicant has not disclosed that lattice configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the configuration taught by Perez. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek as applied to claim 1, and in further view of Singh (U.S. PGPub No. 2006/0182788).
Regarding claims 7-8, 
In related prior art, Singh teaches similar adhesive formulations and further teaches wherein release liners are commonly used as elements to protect the device prior to application and are commonly made from PET ([0091]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perez in view of Quinlan, Faarbaek, and Singh to incorporate a PET release liner attached to the fourth adhesive surface to arrive at the device of claims 7-8. Doing so would be obvious to one of ordinary skill in the art as the advantages of release liners are well-known in the art to yield the predictable result of protecting the device prior to application to a user ([0091]).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek as applied to claim 1, and in further view of Shennib (U.S. PGPub No. 2006/0224072).
Regarding claim 9, the Perez/Quinlan/Faarbaek combination teaches the device of claim 1.
Perez fails to teach wherein the pad structure further comprises a water proof member disposed to surround a side surface of the pad structure at an outermost edge.
In related prior art Shennib teaches a similar electronic device (see device of Fig 2), wherein the pad structure comprises a water proof member disposed to surround a side surface of the pad structure at an outermost edge ([0036] waterproof adhesive disposed on a side surface of the pad structure at an outermost edge). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad structure of Perez in view of Quinlan, Faarbaek, and Shennib to incorporate the water proof member surrounding a side surface of the pad structure to arrive at the device of .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek as applied to claim 1, and in further view of Cok (U.S. PGPub No. 2014/0062654).
Regarding claim 10, in view of the combination of claim 1 as stated above, Perez further teaches wherein the first region loses adhesive strength in the presence of water ([0648], hydrogel has greater adhesive strength when water/humidity is not present).
Perez fails to teach wherein a dehumidifying agent is further disposed on the first region.
In related prior art, Cok teaches the use of a desiccant on a device to absorb mass ([0114]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first region of Perez in view of Quinlan, Faarbaek, and Cok to incorporate a dehumidifying agent on the first region. Doing so would be obvious to one of ordinary skill in the art to advantageously solve the known problem of the first region losing adhesive strength in the presence of water and/or humidity ([0648]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek, in view of Cok as applied to claim 10, and in further view of Mackinnon (U.S. PGPub No. 2006/0269472).
Regarding claim 11, the Perez/Quinlan/Faarbaek/Cok combination teaches the device of claim 10 as stated above.
The combination is silent to the material of the dehumidifying agent and thus does not teach zeolite comprising a hydrogen ion therein and is reproduced by a sodium ion.
In related prior art, Mackinnon teaches a similar dehumidifying agent being zeolite and further teaches zeolite loaded with ammonium ions are readily exchanged with sodium ions to reproduce the zeolite ([0114] examiner notes that ammonium contains a free H+ atom that is readily exchanged with other cations and is thus interpreted to be functionally equivalent to a hydrogen ion). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the first region of Perez in view of Quinlan, Faarbaek, Cok, and Mackinnon to incorporate a dehumidifying agent comprising a zeolite including a hydrogen ion such that it is readily exchanged with a sodium ion to reproduce the zeolite to arrive at the device of claim 11. Doing so would be obvious to one of ordinary skill in the art to advantageously solve the known problem of the first region losing adhesive strength in the presence of water and/or humidity ([0648]). Specifically providing zeolite with a hydrogen ion would advantageously yield a dehumidifying agent that draws moisture from the electronic device to promote extended use due to the regeneration of the dehumidifying agent ([0114]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek, in view of Cok as applied to claim 10, and in further view of Toth (U.S. PGPub No. 2015/0335288).
Regarding claim 12, the Perez/Quinlan/Faarbaek/Cok combination teaches the device of claim 10 as stated above.
Perez fails to teach a moisture sensor configured to identify a moisture state of the dehumidifying agent.
In related prior art, Toth teaches a similar electronic device (See Fig 11a) wherein the device comprises a moisture sensor configured to identify a moisture state to determine if the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek, in view of Cok, in view of Toth as applied to claim 12, and in further view of Imhof (U.S. PGPub No. 2006/0150714).
Regarding claim 13, the Perez/Quinlan/Faarbaek/Cok/Toth combination teaches the device of claim 12 as stated above.
The combination is silent to the principle of operation of the moisture sensor.
In related prior art, Imhof teaches that moisture sensors operate by sensing a change in electrical conductivity ([0025]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Perez in view of Quinlan, Faarbaek, Cok, Toth, and Imhof to further incorporate a moisture sensor configured to identify a moisture state of the device including the dehumidifying agent based on an electric conductivity between the moisture sensor and electrode to arrive at the device of claim 13. Doing so would advantageously allow for the moisture and humidity of the device and dehumidifying agent to be monitored such that the patch and/or dehumidifying agent may be replaced if needed during use ([0210]; Imhof [0025] disclosing well-known operating function of moisture sensors).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek, in view of Cok, in view of Toth as applied to claim 12, and in further view of Thompson (U.S. PGPub No. 2014/0206976).
Regarding claims 14-15, the Perez/Quinlan/Faarbaek/Cok/Toth combination teaches the device of claim 12 as stated above.
Perez further teaches wherein the electronic component comprises at least one processor ([0319]).
Perez fails to teach the processor is configured to provide a warning notification notifying the replacement of the pad structure in response to the moisture state measured through the moisture sensor exceeding a threshold; wherein the pad replacement warning notification is provided through an indicator or display included in the electronic device.
As stated above, Toth teaches the use of moisture sensor to identify a moisture state and to determine if a pad needs to be replaced ([0210]).
In related prior art, Thompson teaches the use of a warning notification notifying the replacement of the pad structure in response to the moisture state measured through the moisture sensor exceeding a threshold ([0067] and Fig 17 water ingress indicator 138 detects moisture penetration into housing); wherein the pad replacement warning notification is provided through an indicator or display included in the electronic device ([0067] discloses water ingress indicator and further discloses the indicator being a light source). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and processor of Perez in view of Quinlan, Faarbaek, Cok, Toth, and Thompson to incorporate the warning notification indicator to notify a user to replace the pad structure in response to a measured moisture state to arrive at the device .
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Quinlan, and in further view of Faarbaek as applied to claim 1, and in further view of Chen (U.S. PGPub No. 2018/0132791).
Regarding claims 16-18, in view of the combination of claim 1 above, Perez further teaches wherein the pad structure has a substantially circular shape ([0320] pad may be circular in shape) and further comprises at least one other electrode protruding from the pad structure ([0645] and Fig 55D, other electrode interpreted as second electrode contact 5519 and corresponding snap assembly 5571 of EDP device as disclosed in Fig 55L; snap assembly 5571 protrudes from the pad), wherein the protruding other electrode comprises a protrusion portion which protrudes in a direction substantially vertical to a direction of being inserted (Fig 55D and L, protrusion of snap 5571 protrudes vertical to an insertion direction).
The first embodiment (Figs 55) fails to teach wherein the pad structure is substantially circular. However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified teh first embodiment of Perez to provide the pad structure with a substantially circular shape, since applicant has not disclosed that shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a pad structure of any desired shape as disclosed by Perez ([0320]). It has been held that the particular configuration (shape) of a device is a matter of choice which a person of ordinary skill in the art would have 
Perez is silent to the specific structure of the connection between the protrusion and housing and therefore fails to teach the housing includes an opening into which the protruding other electrode is insertable; and the opening further comprises a cut portion for inserting the protrusion portion therein; wherein the housing further includes a locking jaw configured to enable the protrusion portion to be caught by an edge of the opening.
However, in related prior art, Chen teaches a similar electronic device wherein a similar pad structure includes a similar protruding electrode (Fig 2 protrusion of external connector 32 of layer 12) wherein the housing (Fig 2 signal transceiver 200) includes an opening into which the protruding other electrode is insertable (Fig 2 electrical contacts 201 define an opening); and the opening further comprises a cut portion for inserting the protrusion portion therein (Fig 2, contacts 201 define a cut portion defining an opening for the insertion of protrusion portions of 32); wherein the housing further includes a locking jaw configured to enable the protrusion portion to be caught by an edge of the opening (Fig 5, neck portion 3222 acts as locking jaw to receive protrusion 3121; [0041] discloses contacts 201 of housing 200 can be shaped similarly to the structure of figure 5 to receive protrusions 32 in a clamping configuration). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and protrusion portion of Perez in view of Quinlan, Faarbaek, and Chen to incorporate the opening and locking jaw of the housing configured to receive the protrusion portion as taught by Chen to arrive at the device .
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, in view of Cok (U.S. PGPub No. 2014/0062654).
Regarding claim 20, in view of the rejection of claim 19 as stated above, Perez further teaches wherein the first adhesive material loses adhesive strength in the presence of water ([0648], hydrogel has greater adhesive strength when water/humidity is not present).
Perez fails to teach wherein a dehumidifying agent is further disposed on the first adhesive material.
In related prior art, Cok teaches the use of a desiccant on a device to absorb mass ([0114]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first region of Perez in view of Cok to incorporate a dehumidifying agent on the first adhesive material. Doing so would be obvious to one of ordinary skill in the art to advantageously solve the known problem of the first region losing adhesive strength in the presence of water and/or humidity ([0648]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794